..




                       EA'ITORNEY                    GENERAL
                               OF’     %-EXAS

                              AUSTIN     ~~.‘lkxas

  WILL    WILSON
A-ORNEY      GBNE-I.                 July 22, 1960

          Honorable J. W. Edgar           Opinion NO.      W-892
          Commissioner of Education
          Austin, Texas                   Re:        May a junior college
                                                     district legally expend
                                                     local maintenance funds
                                                     when available for estab-
                                                     lishment and operation of
                                                     a television station facil-
                                                     ity (to be located within
                                                     or without the dlstrlct) as
                                                     a cooperative educational
                                                     project with other public
          Dear Dr. Edgar:                            educational entities.
               We are in receipt of your letter requesting our
          opinion on certain questions concerning the legality
          of an educational television station.
                 Your questions read as follows:
                      I'Maya junior college district legally
                 expend local maintenanc,efunds when available:
                      "1. For establishment and operation of
                 a television station facility (to be located
                 within or without the district) as a coopera-
                 tive educational project with other public
                 educational entities?
                      "2 . For the costs of providing or ser-
                 vicing the district with educational tele-
                 vision broadcasts from a television channel
                 or station?
                      “3.  And/or for the costs of procurement
                 from and televising by a certain television
                 station of educational programs or services
                 designated by the District for augmentation
                 of Its educational program?"
                                                    ..   -




Honorable J. W. Edgar, Page 2 (W-892)

     The authorized expenditures for which local main-
tenance funds may be used are set out in Article 2827,
Vernon's Civil Statutes, which reads in part as follows:
          "The public free school funds shall
     not be expended except for the following
     purposes:


          "2. Local school funds from district
     taxes, tuition fees of pupils not entitled
     to free tuition and other local sources may
     be used for the purposes enumerated for
     State and county funds and for purchasing
     appliances and supplies, for the payment of
     insurance premiums, janitors and other em-
     ployees, for buying school sites, buying,
     building and repairing and renting school
     houses, and for other purposes necessary in
     the conduct of the public schools to be
     determined by the board of trustees . . ."
     Article 2827 quoted above is applicable to Junior
College Districts by virtue of Article 2815h, Section 5,
Vernon's Civil Statutes, which reads as follows:
          "The Board of Trustees of Junior Col-
     lege Districts shall be governed in the
     establishment, management and control of
     the Junior College by the General Law
     governing the establishment, management
     and control of Independent School Districts
     insofar as the General Law is applicable."
     Section 20 of Article 2815h, Vernon!s Civil Statutes,
reads in part as follows:
                 Said Board of Trustees shall
     . . . &l is such they shall constitute
     a body corporate by the name of the Junior
     College District           , State of Texas,
     and in that name may acquire and hold real
     and personal property, sue and be sued, and
     may receive bequests and donations, or other
     moneys or funds coming legally into their
     hands, and may perform other acts for the
     promotion of education in said district."
-    -




    Honorabie J. W. Edgar, Page 3 (w-892)

         It is our opinion that the language of this Sec-
    tion quoted above does not expand or enlarge the pur-
    poses for which junior college funds may be expended
    but rather it pertains only to the authority of the
    trustees to perform acts as a corporate body in the
    name of the junior college, the authorization for the
    particular acts being elsewhere in the statutes.
         We believe that the answer to your first question
    is controlled by Attorney Gneral's Opinion O-4573
    (1942), a copy of which is attached hereto, and the
    authorities cited therein, which hold that a junior
    college district may legally expend local maintenance
    funds for erection of a school building provided that
    the funds used are surplus funds and that a deficiency
    debt is not thereby created against the district. This
    raises the question of whether or not a television
    station facility Is a school building.
         In Adams v. Miles, 300 S.W. 211 (1927), the Court
    of Civil Appeals in an opinion affirmed by the Commis-
    sion of Appeals in 41 S.W.2d 21 said the following:
               "We are of the opinion tha~tunder
         the powers granted common school district
         trustees by the statutes above referred
         to Sec. 1, Art. VII, Tex. Coast., Arts.
         274.A9 2749, 2827, R.C.S.j, those trustees
         have the authority,to be reasonably exer-
         cised within their discretio:n,to
         appropriate the surplus funds in their
         hands to the constructi:X!of a 'school-
         house', such as that proposed here, to be
         used by them In providing "living quarters
         for the teachers of sala school, and fo?
         such other purposes as to the trustees of
         said district may seem prop:r or necessary
         In conducting said school',
         In Mosely v. City of Dallas, 17 S.W.2d 36 (Corn.
    App,), the Court recogn:zedthat the board of trustees
    may exercise considerable discretion as to the purposes
    for which the public free school funds may be expended
    due to the language of Article 2827.
         The case of Youn     Linwood School District No. 17,
    97 saw. 2d 627, iiiYo*   the_:
                                 que&ion of whether or not a
    gymnasium building with rooms for home economics and
Honorable   J. W. Edgar,   Page 4 (W-892)

vocational  agriculture    was a school building under a
statute authorizing     the issuance bonds for building
and equipping school buildings.      The Supreme Court of
Arkansas held that It was a school building and the
following  language Is from their opinion:
                   we think the words ‘school bulld-
     lngs’, ‘ai ised therein,  mean any such school
     dlatrict  bulldlng as may be needful,   necessary,
     or proper for the conduct of a school in said
     district.  ”
      Article   2815r-1 specifically     authorizes   the several
governing boards of the Junior Colleges to enter into
contracts   with munlclpalltles      and school districts   for
the joint construction    of buildings     and other structures,
      In vlew of the foregoing    authorltlea    It ia our
opinion that a junior aollege dietriot        may legally   expend
local maintenanoe funds when avallable        for eetabllshment
and operation of a tslevlaion     station faallity     as a
oooperative   educational  project with other public eduoa-
tional entltise   where the trusteee    determine suoh a pro-
jeot to bo neoeaaary in the oonduot of the sohool.
-   -




    Honorable J. W. Edgar, Page 5 (w-892)

              I!
                .. . and the Legislature may au.thorlse
         an additional ad valorem tax to be levied and
         collected within all school districts hereto-
         fore formed or hereafter formed, for the fur-
         ther maintenance of public free schools, and
         for the erection and e ulpment of school build-
         ings therein; . . .' 4Emphasis added)
         From the authorities cited above we conclude that
    the question of whether or not a junior college district
    may expend local maintenance funds when available for
    either the cost of providing or servicing the district
    with educational television or for the costs of educa-
    tional programs or services for the augmentation of its
    educational program is a questlon that rests within the
    sound discretion of the trustees of said district.
    Questions 2 and 3 are, therefore, answered in the affirm-
    ative, provided that the trustees in the exercise of
    their discretion determine that such activities are
    necessary in the conduct of the school.

                        SUMMARY
              A junior college district may legally
              expend local maintenance funds when
              available for establishment and opera-
              ticn of a television station facility
              (located within the district) as a
              cooperative educational project with
              other public educational entitles, pro-
              vided the trustees of the district in the
              exercise of their discretion determine
              such a project to be necessary In the con-
              duct of the school, and provided further
              that only surplus funds are used and a
              deficiency debt is not thereby created
              against the district. Such funds may
              also be legally expended for the costs of
              providing the district with educational
              television broadcasts or for the procure-
              ment and televising of programs to augment
Honorable J. W. Edgar, Page 6 (w-892)

            the district's program where the
            trustees in the exercise of their
            discretion determine these activi-
            ties to be necessary in the con-
            duct of the school.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                            By    k%J&ftLdJ
                                 Robert A. Rowland
                                 Assistant

RAR:mm


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Martin DeStefano
Riley Eugene Fletcher
Howard Mays
John C. Phillips
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore